Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the Request for Reconsideration received 3/3/2021.
2.	Claims 1-17 and 21-23 are pending in the application. Claims 1 and 10 are independent claims. Claims 18-20 have been cancelled by applicant.
3.	Claims 1-17 and 21-23 remain rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Taylor and further in view of Ehlers.




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al., PGPub. 2011/0087988 filed (10/11/2010) in view of Taylor et al., PGPub. 2008/0209342 filed (1/28/2008) in further view of Ehlers et al., USPN 7,130,719, filed 7/28/2003.
In reference to independent claim 1, Ray teaches:
	‘building equipment that controls a building environment; and
	a configuration tool comprising a processor and a memory, the configuration tool configured to receive data values from the building equipment, provide control parameters to the building equipment, and present a user interface to a user of the BMS via a user device;’
The reference to Ray discloses a building management system including graphical elements for viewing and interacting with the building management system. Graphical control elements conduct analysis of information received from the building management system and may be used to control building equipment. Further, the reference discloses a configuration tool whereby a user can receive data values directly from building equipment (i.e. graphical control elements, GCE’s), and provide updates to the values through the configuration tool. The configuration tool taught in Ray is illustrated through the user interface of figures 11a through 11f. Figure 11f in particular allows a user to set a new set point for a valve associated with the GCE and thus overriding the current set point. Also, see paragraphs 0065 through 0077. 
	‘wherein the user interface displays the data values received from the building equipment and allows the user to modify the control parameters, and wherein a control parameter modification causes a corresponding change in operation of the building equipment, thereby resulting in changes to one or more of the data values affected by operating the building equipment in accordance with the control parameter modification;’
The reference discloses a configuration tool whereby a user can receive data values directly from building equipment (i.e. graphical control elements, GCE’s), and provide updates to the values through 
	‘wherein the user interface displays a primary visual indication over a data value in response to detecting a change in the data value that exceeds a predetermined threshold and occurs within a predetermined time period after executing the control parameter medication.’
The reference discloses GCE’s detecting time series deviations, i.e. whether the current data deviates from a trend generated by the GCE using historical data. See paragraph 0034. Deviations of data based on current and prior historical data from a specific time suggests predetermined time periods for determining changes in data. Furthermore, the reference discloses a means of displaying a visual indication to the user in response to the control parameter (i.e. new set point that overrides a current set point used by GCE). See figure 11f. The reference states that a user may verify that the temperature of the specific building equipment rises as expected based on the visual indication. Once the user verifies the temperature rise, said user may make a further modification to the set point. See paragraphs 0075 through 0078. The reference fails to explicitly teach a visual indication over a data value in response to detecting a change in the data value that exceeds a predetermined threshold and occurs within a predetermined time period however the reference to Taylor teaches a building automation system which include a means of utilizing a user interface to control specific building equipment and more specifically to view the result of specific parameters as visual indications over values. More specifically, the reference to Taylor provides visual indications (See figure 9A) of specific building equipment exceeding a value as it relates to control parameters for building equipment. See paragraphs 0101 through 0108. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the control parameter modification and visual predetermined threshold and occurs within a predetermined time period after executing the control parameter control modification. However, the reference to Ehlers teaches both control parameter modifications to building equipment such HVAC systems through a user interface. See column 12 and 13. Further, the reference discloses a means of providing alerts based on a specific temperature, over a predetermined amount of time, being out of range. See column 46. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the references to Ray and Taylor which teach building parameter modifications and visual indications as they relate to specific threshold values with the reference to Ehlers which teaches predetermined time periods for further identifying specific parameters as they relate to operating building systems since it would have provided an added benefit of having enhanced control and monitoring over building control systems. 
In response to dependent claim 2, Ray teaches:
	The computer system may also provide one or more human-machine interfaces or client interfaces (e.g. graphical user interfaces) for controlling, viewing, or interacting with the BMS. See paragraph 0006. 
In reference to dependent claim 3, Ray teaches:
	The reference discloses a means of displaying a visual indication to the user in response to the control parameter (i.e. new set point that overrides a current set point used by GCE). See figure 11f. The reference further states that a user may verify that the temperature of the specific building equipment rises as expected based on the visual indication. Once the user verifies the temperature rise, said user 
In reference to dependent claim 4, Ray teaches:
	Visual indicators include both warn low, warn high values which may correspond to visual indicators that changed based upon a time when specific parameters reach threshold values. See figure 2 and 5e.
In reference to dependent claim 5, Ray teaches:
	The graphical control element of the present disclosure is intended to provide information from disparate BMS sources such as HVAC systems and/or air handling systems. See paragraphs 0029. 
In reference to dependent claim 6, Ray teaches:
The reference discloses a means of displaying a visual indication to the user in response to the control parameter (i.e. new set point that overrides a current set point used by GCE). See figure 11f. The reference further states that a user may verify that the temperature of the specific building equipment 
In reference to dependent claim 7, Ray teaches:
	The reference discloses a means of displaying a visual indication to the user in response to the control parameter (i.e. new set point that overrides a current set point used by GCE). See figure 11f. The reference further states that a user may verify that the temperature of the specific building equipment rises as expected based on the visual indication. Once the user verifies the temperature rise, said user may make a further modification to the set point. See paragraphs 0075 through 0078. The reference fails to explicitly teach a tertiary visual indicator over a third data value in response to the control parameter modification however the reference to Taylor teaches a building automation system which include a means of utilizing a user interface to control specific building equipment and more specifically to view a first, second, and third visual indicator for a first, second, and third value as they relate to control parameter (See figure 9A) of specific building equipment exceeding a value as it relates 
In reference to dependent claim 8, Ray teaches:
	The reference discloses a configuration tool whereby a user can receive data values directly from building equipment (i.e. graphical control elements, GCE’s), and provide updates to the values through the configuration tool. The configuration tool taught in Ray is illustrated through the user interface of figures 11a through 11f. Figure 11f in particular allows a user to set a new set point for a valve associated with the GCE and thus overriding the current set point. Also, see paragraphs 0065 through 0077. 
In reference to dependent claim 9, Ray teaches:
	As presently claimed, the user performs a modification to a set point and may monitor activity before releasing the overridden set point using GCE. See paragraphs 0077.
In reference to independent claim 10, the claim recites similar language to that of claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to claims 11 and 12, the claims recite similar language to the language found in claims 6 and 7, respectively. Therefore, the claims are rejected under similar rationale. 
In reference to dependent claim 13, Ray teaches:
	A means of displaying graphs with representations of both first, second and third values as they relate to the primary set point parameter modified by a user. See figure 11f and paragraphs 0076 and 0077.
In reference to dependent claim 14, Ray teaches:
	Displaying graphs with representations of both first, second and third values displayed separately as they relate to the primary set point parameter modified by a user. See figure 11f and paragraphs 0076 and 0077.
In reference to dependent claim 15, Ray teaches:
	Figure 11f illustrates the use of percentages related to GCE’s and further provides parameter modifications based on said percentages. Thus, a user confirming a threshold value is based on the percentage found in the GCE. See paragraphs 0074 through 0077.
In reference to dependent claim 16, Ray teaches:
	The reference discloses a configuration tool whereby a user can receive data values directly from building equipment (i.e. graphical control elements, GCE’s), and provide updates to the values through the configuration tool. The configuration tool taught in Ray is illustrated through the user interface of figures 11a through 11f. Figure 11f in particular allows a user to set a new set point for a valve associated with the GCE and thus overriding the current set point. Also, see paragraphs 0065 through 0077. 
In reference to dependent claim 17, Ray teaches:
	The graphical control element of the present disclosure is intended to provide information from disparate BMS sources such as HVAC systems and/or air handling systems. See paragraphs 0029. 
In reference to dependent claim 21, Ray teaches:
	The reference discloses a configuration tool whereby a user can receive data values directly from building equipment (i.e. graphical control elements, GCE’s), and provide updates to the values through the configuration tool. The configuration tool taught in Ray is illustrated through the user interface of figures 11a through 11f. Figure 11f in particular allows a user to set a new set point for a 
In reference to dependent claim 22, Ray teaches:
	Figure 11f illustrates the use of percentages related to GCE’s and further provides parameter modifications based on said percentages. Thus, a user confirming a threshold value is based on the percentage found in the GCE. See paragraphs 0074 through 0077.
In reference to dependent claim 23, Ray teaches:
	The reference discloses a configuration tool whereby a user can receive data values directly from building equipment (i.e. graphical control elements, GCE’s), and provide updates to the values through the configuration tool. The configuration tool taught in Ray is illustrated through the user interface of figures 11a through 11f. Figure 11f in particular allows a user to set a new set point for a valve associated with the GCE and thus overriding the current set point. Also, see paragraphs 0065 through 0077. 



Response to Arguments
6.	Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive.
With reference to independent claim 1, the claim recites the following:
	‘wherein the user interface displays a primary visual indication over a data value in response to detecting a change in the data value that exceeds a predetermined threshold and occurs within a predetermined time period after executing the control parameter modification’
Applicant argues that the Ray fails to explicitly teach the same type of ‘predetermined time period’ and only discloses using a predetermined time period (the historical data) to establish the predetermined 
In response to applicant’s arguments that Ray does not teach or suggest a building management system of claim 1 wherein the user interface provides a “primary visual indication over a data value in response to detecting a change in the data value’. The diagnostic views and alerts are provided to a user not only in response to initial values or current setpoints but also in response to modified setpoints. This explanation provides further understanding in relation to the parameters, setpoints, and visual indicators mentioned in the rejection and cited in paragraphs 0075-0078. The reference discloses different types of visual indications when a fault condition or alert is found within a piece of equipment. However, the reference failed to explicitly teach a visual indication over a data value in response to detecting a change in the data value that exceeds a predetermined threshold. The reference to Taylor 
	The reference to Ehlers was combined with the references to Ray in view of Taylor to teach ‘detecting a change in the data value that exceeds a predetermined threshold and occurs within a predetermined time period after executing the control parameter’. More specifically, the reference is analogous in the art with both the references to Ray and Taylor because it allows a user to control building equipment as well as displays warnings and/or alerts to a user when the equipment may not be functioning properly. All three references disclose a display for visually indicating and a alerting a user through visual indications that the performance of equipment may not be proper. The reference to Ehlers teaches time related scheduling for maintaining control of specific equipment such as a thermostat and further allows for alerts to be displayed to a user when a thermostat temperature is out of range (Ehlers, Col. [46]) for a specific amount of time (i.e. predetermined time period). The teaching of Ehlers performs methods for detecting when a thermostat may not be performing well through analysis of values over a predetermined period of time. The reference to Ray and Taylor also provide analysis of building equipment using thresholds and parameters in a similar fashion. Thus, applying the reference to Ehlers to further teach well-known predetermined time periods to increase the relevance and identification of inefficient equipment would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. 

Notes
7.	The examiner recommends reviewing an additional reference (Zummo, PGPub. 2018/0067635) found that includes a similar building management system for monitoring and evaluating equipment. More specifically, the reference discloses a primary visual indication (para. 0010) displayed to a user when at least one of the displayed real-time data values is determined to exceed a predetermined threshold and displaying a second visual indication when at least one of the of the displayed real-time data values is determined to exceed the predetermined threshold a second time within a first predetermined time of the primary indication being displayed.  



Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178